Name: Commission Regulation (EEC) No 348/85 of 4 February 1985 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions
 Date Published: nan

 13 . 2 . 85 Official Journal of the European Communities No L 43 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 348 / 85 of 4 February 1985 on the supply of various lots of butter as food aid aid ( 4 ), as amended by Regulation (EEC ) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC ) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Whereas , under the food-aid programme adopted by the Council Regulation specified in the Annex , India has requested the supply of the quantities of butter set out therein ; Whereas , therefore , supply should be affected in accordance with the rules laid down in Commission Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butter as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p.'29 . No L 43 / 2 Official Journal of the European Communities 13 . 2 . 85 ANNEX Notice of invitation to tender (M Description of the lot A B 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 Republic of India fob 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 3 ) 6 . Total quantity 7 . Origin of the butter Embassy of India (Attention Mr Chawla , Counsellor ), ChaussÃ ©e de Vleurgat 217 , B-1050 Brussels ( tel . 02 / 640 91 40 ; telex : 22510 INDEMB B ) 550 tonnes 100 tonnes 8 . Intervention agency holding the stocks Community market  ( 2 ) 25 kilograms 'BOMBAY / 'CALCUTTA / 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 15 April 1985 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Before 30 April 1985 4 March 1985 15 . Miscellaneous 13 . 2 . 85 Official Journal of the European Communities No L 43 / 3 Notes: (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The unsalted butter must have been manufactured after 1 March 1985 , from pasteurized fresh cream and contain no colouring matters or neutralizes . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1 ,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 (2 ) and ( 3 ) of Regulation (EEC) No 685 / 69 . The butter must be transported at a temperature between - 18 and - 10 °C (0 and 14 °F). Yeast and mould : below 20 per gram. ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required .